CORRECTED NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Corrected Notice of Allowance for Reissue Application 16/206,836 (“‘836”) for U.S. Patent No. 9,620,012 (“‘012”) in response to the Information Disclosure Statement (IDS) filed October 28, 2021.
Claims 21-28 have been previously cancelled.  Claims 19-20 are allowed.

Reason for Reissue
	Pursuant to MPEP 1414.03 I, Applicant has corrected the error statement in the Remarks filed September 8, 2021.  The error upon which '836 is based now reads, “The patentee claimed less than he had the right to claim in the patent. At least the scope of claims 19 and 20 substantially broadens the scope of original patent claim 1. For example, claim 1 recites that the device comprises “a radio unit that transmits a packet signal including the notification output from the output unit” which unduly limits the scope of claim 1. The error is corrected by new claims 19 and 20.”

Reasons for Allowance
Claims 19 and 20 are allowed.  None of the prior art discloses or suggests, inter alia, the following subject matter:
A notification device for a first vehicle having a monitor, comprising:
wirelessly receive a packetized signal from a second vehicle, the packetized signal including information on a driving assist mode of the second vehicle, a speed of the second vehicle, and a traveling direction of the second vehicle, wherein the driving assist mode indicates whether the speed of the second vehicle is automatically controlled;
retrieve, from the packetized signal, the information on the driving assist mode of the second vehicle; and
when the driving assist mode indicates that the speed of the second vehicle is automatically controlled, notify, on the monitor of the first vehicle, a vehicle that is automatically controlled is around the first vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘012 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992